1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ROBERT BISHOP,                                   ) Case No.: 1:18-cv-00714-DAD-BAM (PC)
                                                      )
12                    Plaintiff,                      )
                                                      ) ORDER REQUIRING PARTIES TO FILE
13            v.                                      ) DISPOSITIONAL DOCUMENTS
14                                                    )
     F, SALCEDO, et al.,
                                                      )
15                    Defendants.                     )
                                                      )
16                                                    )

17            On November 19, 2019, a settlement conference was held and the parties reached a settlement

18   agreement.

19            Accordingly, it is HEREBY ORDERED that:

20            1.      All pending deadlines are VACATED; and

21            2.      The parties shall file dispositional documents within seven (7) days from the date of

22                    service of this order.

23
24   IT IS SO ORDERED.

25   Dated:        November 19, 2019
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
